PER CURIAM: *
The court has heard oral argument and reviewed the briefs and pertinent portions of the record. As the district court found, the appellants failed to establish that a § 1983 cause of action exists in the Fifth Circuit on the state-created-danger theory under these facts. See Saenz v. Heldenfels Bros., Inc., 183 F.3d 389 (5th Cir. 1999). Accordingly, there can be no municipal liability.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.